Case 6:20-cv-01090-ACC-GJK Document 33 Filed 09/13/21 Page 1 of 2 PageID 576




                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

BILLIE MARIE COOKE,

                   Plaintiff,

v.                                               Case No. 6:20-cv-1090-ACC-GJK

COMMISSIONER OF SOCIAL
SECURITY,

                   Defendant.


                                     ORDER

      This cause is before the Court on appeal from the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Social Security

Disability Benefits.

      The United States Magistrate Judge has submitted a report recommending

that the final decision be AFFIRMED. (Doc. 32).

      After an independent de novo review of the record in this matter, and noting

that no objections were timely filed, the Court agrees entirely with the findings of

fact and conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed August 26, 2021 (Doc. 32) is

ADOPTED and CONFIRMED and made a part of this Order.
Case 6:20-cv-01090-ACC-GJK Document 33 Filed 09/13/21 Page 2 of 2 PageID 577




      2.    The final decision of the Commissioner of Social Security denying

Plaintiff’s application for Social Security Disability Benefits is AFFIRMED

pursuant to sentence four of 42 U.S.C. § 405(g).

      3.    The Clerk is DIRECTED to enter judgment, accordingly, and

CLOSE the case.

      DONE and ORDERED in Orlando, Florida on September 13, 2021.




Copies furnished to:

Counsel of Record




                                       -2-
